UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2012. or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-30109 LUMINEX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 74-2747608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12, AUSTIN, TEXAS (Address of principal executive offices) (Zip Code) (512)219-8020 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ There were 41,992,156 shares of the Company’s Common Stock, par value $0.001 per share, outstanding on July 27, 2012. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 1 Condensed Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows for the three and six months ended June 30, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 29 SIGNATURES AND EXHIBITS 30 Exhibit 10.1 Exhibit 10.2 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 EX- EX- EX- EX- EX- EX- ii Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LUMINEX CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, 2012 December 31, 2011 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Short-term investments Accounts receivable, net Inventories, net Deferred income taxes Prepaids and other Total current assets Property and equipment, net Intangible assets, net Deferred income taxes Long-term investments Goodwill Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of long-term debt Total current liabilities Long-term debt Deferred revenue Other Total liabilities Stockholders' equity: Common stock, $.001 par value, 200,000,000 shares authorized; issued and outstanding: 41,110,756 shares at June 30, 2012; 40,968,957 shares at December 31, 2011 41 41 Preferred stock, $.001 par value, 5,000,000 shares authorized; no shares issued and outstanding - - Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See the accompanying notes which are an integral part of these Condensed Consolidated Financial Statements. 1 Table of Contents LUMINEX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) Revenue $ Cost of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Amortization of acquired intangible assets Total operating expenses Income from operations Interest expense from long-term debt ) Other income, net 42 99 Income before income taxes Income taxes ) Net income $ Other comprehensive income: Foreign currency translation adjustments ) ) Unrealized losses on available-for-sale securities, net of tax - (1 ) ) ) Other comprehensive income (loss) ) ) Comprehensive income $ Net income per share, basic $ Shares used in computing net income per share, basic Net income per share, diluted $ Shares used in computing net income per share, diluted See the accompanying notes which are an integral part of these Condensed Consolidated Financial Statements. 2 Table of Contents LUMINEX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended June 30, Six Months Ended June 30, (unaudited) (unaudited) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation Deferred income tax benefit Excess income tax benefit from employee stock-based awards ) Other ) Changes in operating assets and liabilities: Accounts receivable, net 68 ) Inventories, net ) ) Other assets ) Accounts payable ) 69 ) Accrued liabilities ) Deferred revenue ) ) 93 ) Net cash provided by operating activities Cash flows from investing activities: Purchases of available-for-sale securities ) Sales and maturities of available-for-sale securities Purchase of property and equipment ) Business acquisition consideration, net of cash acquired - ) - ) Purchase of cost method investment - - - ) Acquired technology rights ) Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Payments on debt ) Proceeds from issuance of common stock Payments for stock repurchases ) Excess income tax benefit from employee stock-based awards Net cash used in financing activities ) Effect of foreign currency exchange rate on cash ) 1 30 Change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See the accompanying notes which are an integral part of these Condensed Consolidated Financial Statements. 3 Table of Contents NOTE 1 — BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by Luminex Corporation (the “Company” or “Luminex”) in accordance with United States generally accepted accounting principles for interim financial information and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statements. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring entries) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2011. The Company has two segments for financial reporting purposes: the technology and strategic partnerships (“TSP”) segment and the assays and related products (“ARP”) segment.See Note 9 — Segment Information. NOTE 2 — BUSINESS COMBINATIONS On June 27, 2011, the Company completed its acquisition of 100% of the outstanding shares of EraGen Biosciences, Inc., now known as Luminex Madison, or LMA, a privately-held molecular diagnostic company in Madison, Wisconsin, which was founded in 1999, for the aggregate cash purchase price of $34 million.The results of operations for LMA have been included in the Company’s consolidated financial statements from the date of acquisition as part of the Company’s ARP segment.$5.6 million of the cash purchase price was deposited in escrow as security for breaches of representations and warranties and certain other expressly enumerated matters and to satisfy any post-closing adjustments. $150,000 of this escrow was released to the seller in the third quarter of 2011 after the closing balance sheet was finalized, $1 million of this escrow was released to a licensor of LMA to fund an indemnification claim in the first quarter of 2012 related to a fee due pursuant to a sublicense agreement, and $944,000 of this escrow was released to former shareholders of EraGen Biosciences, Inc. and certain other individuals in the third quarter of 2012 at the conclusion of the one year initial general claims escrow period. NOTE 3 — INVESTMENTS Marketable Securities The Company determines the appropriate classification of its investments in debt and equity securities at the time of purchase and reevaluates such determinations at each balance sheet date.Marketable securities that are bought and held principally for the purpose of selling them in the near term are classified as trading securities and are reported at fair value, with unrealized gains and losses recognized in earnings. Debt securities are classified as held-to-maturity when the Company has the positive intent and ability to hold the securities to maturity. Held-to-maturity securities are stated at amortized cost, which approximates the fair value of these investments.Debt securities for which the Company does not have the intent or ability to hold to maturity are classified as available-for-sale. Debt and marketable equity securities not classified as held-to-maturity or as trading are classified as available-for-sale, and are carried at fair market value, with the unrealized gains and losses included in the determination of comprehensive income and reported in stockholders’ equity.As of June 30, 2012 and December 31, 2011, all of the Company’s marketable securities are classified as available for sale.Marketable securities are recorded as either short-term or long-term on the balance sheet based on contractual maturity date.The fair value of all securities is determined by quoted market prices, market interest rates inputs, or other than quoted prices that are observable either directly or indirectly (as of the end of the reporting period). Declines in fair value below the Company’s carrying value deemed to be other than temporary are charged against net earnings. 4 Table of Contents Available-for-sale securities consisted of the following as of June 30, 2012 (in thousands): Amortized Cost Gains in Accumulated Other Comprehensive Income Losses in Accumulated Other Comprehensive Income Estimated Fair Value Current: Money Market funds $ $
